Citation Nr: 0900291	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  02-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Whether an August 1972 rating decision should be revised 
or reversed because of clear and unmistakable error (CUE).

3.  Whether an April 1977 rating decision should be revised 
or reversed because of CUE.


REPRESENTATION

Appellant represented by:	Michael Viterna, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in December 
2001, January 2005 and October 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.  The 
veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review. 

The Board notes that in a July 2005 statement, the veteran 
informed the RO that he was relocating to Indiana.  The 
veteran's claims file was transferred accordingly, and the 
veteran's claims are now under the jurisdiction of the 
Indianapolis, Indiana RO.

In various documents located in the claims file, the veteran 
requested either a video-conference or Travel Board hearing 
at the local RO before a member of the Board.  A hearing was 
scheduled for August 2008.  However, in an August 2008 
statement, the veteran, through his attorney, withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e) 
(2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a 
seizure disorder that is causally or etiologically related to 
military service.

3.  In an August 1972 decision, the RO denied the veteran's 
claim for entitlement to service connection for a nervous 
condition.

4.  The August 1972 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

5.  In an April 1977 decision, the RO denied the veteran's 
claim for entitlement to service connection for a nervous 
condition.

6.  The April 1977 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008). 

2.  The August 1972 rating decision, which denied service 
connection for a nervous condition, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 3.105 (2008).

3.  The April 1977 rating decision, which denied service 
connection for a nervous condition, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in September 2001 and March 2007.  The 
March 2007 letter addressed all required notice elements, 
including the relevant rating criteria and effective date 
provisions.  Although this letter was sent after the initial 
adjudication by the AOJ, a July 2007 supplemental statement 
of the case (SSOC) was subsequently issued.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007) petition for cert. filed _ 
U.S.L.W._ (March 21, 2008) (No. 07A588).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records, 
service personnel records, VA treatment records, Social 
Security Administration (SSA) records and private treatment 
records pertinent to the years after service.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for evidence of a seizure disorder or head injury, 
and his post-service medical records are absent for evidence 
of a seizure disorder until several years after service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
The first diagnosis of a seizure disorder was in October 
1974, approximately 3 years after the veteran's release from 
active duty in August 1971.  In addition, the October 1974 
treatment note describes the veteran's seizure disorder as 
questionable.  Furthermore, there is no indication of a 
causal connection between this diagnosis and the veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.

With regard to the veteran's CUE claims, the Board notes that 
these requirements are not applicable to requests for 
revision of a final decision based on CUE because the matter 
involves an inquiry based upon the evidence of record at the 
time of the decision rather than the development of new 
evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001).


LAW AND ANALYSIS

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a seizure 
disorder.  The Board notes that in his July 2001 claim, the 
veteran alleged he suffered a head injury during service; 
however, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a seizure 
disorder or any head injuries.  In fact, the veteran's August 
1971 separation examination found his head and neurological 
system to be clinically normal.  Moreover, the medical 
evidence of record shows that the veteran did not seek 
treatment for a seizure disorder until several years 
following his separation from service.  Therefore, the Board 
finds that a seizure disorder did not manifest during service 
or for several years thereafter. 

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a 
seizure disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first complaints, symptoms, 
or findings for several years between the period of active 
duty and the first complaints or symptoms of a seizure 
disorder is itself evidence which tends to show that the 
disorder did not have its onset in service or for several 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that a 
seizure disorder manifested during service or within close 
proximity thereto, the more probative evidence of record does 
not show the veteran to currently have a seizure disorder 
that is related to military service.  As discussed above, the 
veteran did not seek treatment for several years following 
his separation from service.  When the veteran first sought 
treatment in October 1974, it was noted that the veteran was 
being admitted for evaluation of a possible seizure disorder 
(emphasis added).  The treatment record notes that the 
veteran was treated with Dilantin and he had no further 
seizures or indications of seizures, even though his serum 
Dilantin level was at a subtherapeutic level of 4 mcgs.  
Accordingly the veteran was discharged for his "'seizure' 
questionable disorder." 

Furthermore, the veteran's subsequent treatment records, from 
both the VAMC and his private physicians, doe not show that 
the veteran's seizure disorder is in any way etiologically 
related to his active service.  Although several treatment 
records note a history of a seizure disorder and that the 
veteran continues to take medication for his seizure 
disorder, the medical evidence of record is simply absent of 
any nexus to his period of service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a seizure 
disorder.
Finally, other than filing his claim for service connection, 
the veteran himself has not contended that his seizure 
disorder is related to his active service.  Although the 
veteran sincerely believes that his seizure disorder was 
caused by active service, the veteran, as a lay person, is 
not competent to testify that his current seizure disorder 
was caused by his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a seizure disorder.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  Accordingly, the 
Board concludes that service connection for a seizure 
disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2008); 38 C.F.R. §§ 3.102, 3.303 (2007).

II.  CUE

In this case, the veteran filed a claim in April 1972 for a 
nervous condition.  In an August 1972 rating decision, that 
claim was denied.  In December 1975, the veteran filed to 
reopen his claim for a nervous condition, which was again 
denied in an April 1977 rating decision.  In July 2001, the 
veteran again filed a claim to reopen, and in January 2005, 
the veteran was granted service connection for post traumatic 
stress disorder (PTSD), previously claimed as a nervous 
condition.  In a May 2005 notice of disagreement (NOD) with 
the effective date assigned for service connection for PTSD, 
the veteran, through his attorney, alleged that the August 
1972 and April 1977 rating decisions were the product of 
clear and unmistakable error (CUE) based on the evidence then 
of record.  Specifically, the veteran has contended that 
various regulations pertaining to the his claim were not 
applied or misapplied in the August 1972 and April 1977 
decisions.

Previous determinations by an agency of original jurisdiction 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2008).

A three-part test is used to determine whether CUE is present 
in a prior decision:

(1) "[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

CUE is an error of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  When attempting to raise a claim 
of CUE, a claimant must describe the alleged error with some 
degree of specificity and, unless it is the kind of error, 
that if true, would be CUE on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43-
44.  Neither a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication, nor 
general, non- specific claims (including sweeping allegations 
of failures to follow the regulations or to provide due 
process) meet the restrictive definition of CUE.  Id. at 44.  
Importantly, "clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

A breach of a duty to assist cannot constitute CUE and 
"grave procedural error" does not render a decision of VA 
non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 
2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  A CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not CUE. Caffrey v. Brown, 6 Vet. App. 377, 383 (1994)

For the reasons explained below, the Board finds that the 
correct facts, as they were known at the time, were before 
the RO at the time of the August 1972 and April 1977 
decisions, and that the RO correctly applied the statutory 
and regulatory provisions in existence at that time such that 
the outcome of the claim would not have been manifestly 
different but for an error, if any, made at that time.

	A.  August 1972 Decision

The August 1972 rating decision considered the veteran's 
service medical records and March 1972 VA Hospital Summary 
from the VAH (VA Hospital) in Battle Creek, Michigan.  The VA 
Hospital Summary provided evidence that the veteran was 
admitted to the hospital because of two suicidal gestures by 
overdose of medication.  Upon admission, the veteran was 
oriented, coherent, fairly alert, depressive, slowed in 
psychomotor function, and complained of being upset, nervous 
and confused.  He had been out of the service for seven and a 
half months and he reportedly developed ideas of reference 
wile at work, causing him to relive his experiences in 
Vietnam, which included voices of his companions.  This 
purportedly upset the veteran, causing him to overdose.  
Nonetheless, the VA Hospital Summary found that he was 
relevant, coherent, polite and productive.  The veteran 
denied hallucinations and any other frankly psychotic 
experiences in previous years.  The veteran was diagnosed 
with depression in a passive aggressive personality.  He 
responded to treatment and was noted to be stabilized.  The 
report noted that the veteran's depression was relieved and 
he was bright, smiling, relevant, lucid and his affect was 
adequate.  He requested release from the hospital, was placed 
on medication and instructed to return to the Hospital for 
follow up treatment.

Based on this evidence, the RO stated that the veteran's 
service medical records were silent regarding treatment of 
any nervous condition, and that his March 1972 
hospitalization record showed that he had depression in a 
passive-aggressive personality, as well as that he responded 
to treatment and his depression was relieved.  Thus, the RO 
denied service connection for a nervous condition, 
specifically, for a depressive neurosis. 

The veteran contends that, in rendering the August 1972 
rating decision, the adjudicators failed to consider various 
regulatory provisions extant at the time of the decision.  
Concerning this, the Board notes that it is generally not a 
fruitful exercise to speculate on whether a particular RO 
decision issued prior to February 1, 1990, applied relevant 
regulations or considered certain items of evidence based on 
whether the RO specifically discussed the regulations or the 
evidence in the rating decision because, before February 1, 
1990, when 38 U.S.C. § 5104(b) was added to the law to 
require ROs to specify the evidence considered and the 
reasons for the disposition, rating decisions routinely 
lacked such specificity.  See Crippen v. Brown, 9 Vet. App. 
412, 420 (1996).  Thus, generally speaking, adjudicators not 
having discussed regulations or certain items of evidence 
does not constitute CUE as there is nothing to suggest that, 
had there been a written discussion of or citation to such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.  By arguing that the RO failed to 
consider certain portions of the evidence or to assign more 
probative weight to certain parts, as opposed to other parts, 
(for example, in this case, certain parts of the March 1972 
VAH Summary), the veteran is merely asserting a disagreement 
as to how the facts were weighed in the August 1972 decision, 
and such disagreement is not CUE.  Eddy, 9 Vet. App. 52.

Specifically, the veteran has stated that the provisions of 
38 C.F.R. §§ 3.102, 3.302(b), 3.303(b), 3.304(d), 3.307, 
3.309, 4.125, 4.126, 4.131 and 4.132 (1972) were either not 
considered or incorrectly applied.  With regard to 38 C.F.R. 
§ 3.102, the provision which governed application of the 
doctrine of reasonable doubt, the veteran, in asserting an 
incorrect application of this regulation, is merely asserting 
a disagreement as to how the RO weighed the facts of the 
case.  This is so because a finding that the preponderance of 
the evidence was against the veteran's claim, rather than a 
finding of an approximate balance in the evidence for and 
against the claim, by its nature involves weighing the 
probative value of the evidence, and disagreement with the 
probative value or weight assigned to evidence by 
adjudicators cannot amount to CUE.  

However, the Board notes that the veteran specifically quoted 
the last sentence of section 3.102 which stated, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships."  He than indicated that, from the 
March 1972 VAH summary, it was apparent the veteran had a 
history of two suicidal gestures within approximately six 
months from service separation and that, quoting from the VAH 
report, "he was 'reliving his past in Vietnam, which 
included voices of his companions, etc....[that] upset him 
and depressed him' leading to his overdoses."  

This is all that the veteran has stated about the regulation 
and the VAH report, and he provides no statement as to how 
the RO committed error regarding this regulation in relation 
to that statement in the VAH.  Therefore, the Board finds it 
unclear why the veteran contends that the RO did not properly 
apply the reasonable doubt doctrine.  Concerning this, the 
Board notes that in alleging CUE in a final rating decision, 
the veteran bears the burden of articulating with some degree 
of specificity what the error was and how, but for that 
error, the claim would have been granted rather than denied.  
Fugo, 6 Vet. App. at 43.  The Board notes that the RO 
provided the following statements in its August 1972 rating 
decision:

The medical service records are silent 
regarding treatment of any nervous 
condition.  Veteran was treated at VAH, 
Battle Creek, Michigan for a depressive 
neurosis.  Tests showed that he had 
depression in a passive-aggressive 
personality.  He responded to treatment 
and his depression was relieved.

Perhaps, the veteran is referring to the first sentence of 
the rating decision and attempting to argue that it was error 
for the RO to deny the claim because there was no evidence of 
a nervous condition in service and section 3.102 provides 
that "[t]he reasonable doubt doctrine is also applicable 
even in the absence of official records" such as service 
medical records.  

However, even assuming, without deciding for the purposes of 
this decision, that the RO should have considered, based on 
the evidence extant at the time, that the veteran had served 
in combat or under other "similarly strenuous conditions" 
and therefore should not have considered the absence of 
evidence of a nervous condition in service, the veteran does 
not state why, but for this error, if it was error, the 
outcome of the RO's decision in 1972 would have been 
different.  In this regard, it also appears that the RO gave 
consideration to the veteran having responded to treatment 
and to his depression having been relieved.  Thus, it is not 
clear that the RO denied the claim solely on the basis that a 
nervous condition was not noted in the service medical 
records; instead, the adjudicators may have denied the claim 
because it appeared that the nervous condition had resolved 
with treatment and therefore there was no current disability 
on which to base an allowance of service connection.  In any 
event, the veteran has not stated with specificity why the 
RO's application of section 3.102 was in error in 1972 and 
why, but for that error, the outcome would have been 
manifestly different.  Accordingly, the Board concludes that 
this brief allegation about section 3.102 having been 
misapplied cannot constitute CUE.

Concerning the application of 38 C.F.R. §§ 3.302(b)(2), 
3.303(b) and 3.304(d), the veteran argues that these 
provisions were not considered despite evidence of record 
suggesting their relevance.  With regard to section 
3.302(b)(2), the veteran noted that this regulation provided 
that the "act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness."  He then 
stated, "No consideration was made by the VA as to the 
significance of the veteran's suicide gestures in terms of 
establishing a mental condition subject to service 
connection."  As noted above however, at the time the August 
1972 rating decision was issued, the RO was required neither 
to discuss its reasons or bases nor to cite the evidence and 
regulations reviewed with specificity.  See Crippen v. Brown, 
9 Vet. App. 412, 420 (1996).  Therefore, the fact that the 
August 1972 decision does not specifically mention section 
3.302(b)(2) of the regulations does not amount to CUE.  
Moreover, based on the brief statements that the RO made in 
the August 1972 rating decision, it cannot be determined 
whether the adjudicators thought that the veteran's history 
of suicidal gestures was evidence of mental unsoundness.  
They may have.  However, the veteran has not stated why, even 
if they did think his suicide attempts six months after 
service constituted evidence of mental unsoundness, service 
connection should have been granted for that mental 
unsoundness.

As to section 3.303(b), which concerned chronicity and 
continuity of symptoms, the veteran asserted merely that this 
regulation "was not considered, despite the known history of 
the veteran having 'two suicidal gestures by overdose of 
medication' as noted in the [March 1972 VAH summary]."  
Again, the Board notes that it is generally not a fruitful 
exercise to speculate on whether the RO, in a decision issued 
prior to February 1, 1990, applied relevant regulations based 
on whether the RO specifically discussed the regulations 
because, before February 1, 1990, when 38 U.S.C. § 5104(b) 
was added to the law to require ROs to specify the evidence 
considered and the reasons for the disposition, rating 
decisions routinely lacked such specificity.  See Crippen, 9 
Vet. App. at 420.  Moreover, the veteran does not state how 
failure to apply this regulation or misapplication of it 
resulted in error, what the error was, and why such error 
would have manifestly changed the outcome of the decision

With regard to section 3.304(d) which concerned direct 
service connection, generally, and combat, specifically, the 
veteran noted that this provision stated that "satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation."  He then contended that the March 1972 VAH 
Summary "clearly establishes that the veteran was 'reliving 
his past in Vietnam' to include hearing voices of his 
companions.  The summary further provides that the air hammer 
sounds the veteran experienced at his civilian job after 
service 'sounded like a machine-gun' and invoked his 
experiencing 'ideas of reference' to his service in 
Vietnam."

The Board notes first that this appears to be a reiteration 
of the argument made concerning section 3.102 above, that the 
RO should have considered, based on the evidence extant at 
the time, that the veteran had served in combat, and had the 
RO done so service connection would have been granted based 
on the portions of the VAH Summary which the veteran has 
quoted.  However, again, the veteran does not state why, but 
for this error, if it was error, the outcome of the RO's 
decision in 1972 would have been different.  Again, it is the 
veteran's burden, in alleging CUE, to state such contentions 
with specificity, and not the Board's duty to glean from 
brief statements what the error was that is alleged to have 
been made.  Concerning the quotes form the VAH summary, the 
Board notes that these were quotes from the beginning half of 
the summary where the history that the veteran gave upon his 
admission to the VAH was recorded and not the second half 
where the examiners' observations about the veteran's mental 
state were made.  For example, it was noted that he 
"reportedly developed ideas of reference", indicating that 
the veteran had reported this history to the examiner at the 
VAH.  In any event, the Board can find no reason to conclude 
that the brief excerpts from the VAH summary quoted by the 
veteran are relevant to the allegation that the RO did not 
apply or consider, or that it misapplied, section 3.304(d).

With regard to 38 C.F.R. §§ 3.307, 3.309 and 4.132, the 
veteran argues that the VA mischaracterized the veteran's 
diagnosis as a personality disorder rather than a psychosis.  
In adjudicating the veteran's claim, the RO relied on the 
diagnosis provided in the March 1972 VAH summary which was 
depressive neurosis, although in the summary it stated that 
testing was consistent with depression in a passive-
aggressive personality.  In making that diagnosis, the 
treating physicians relied on the veteran's oral history as 
well as clinical findings.  Thus, at the time of the August 
1972 decision, there was no medical evidence of record 
showing a diagnosis of psychosis.  Moreover, the rating 
decision itself does not support the contention that the 
adjudicators viewed the nervous condition as a personality 
disorder because section 3.303(c) provided in 1972, as it 
does today, that "Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation."  38 C.F.R. § 3.303(c) 
(1972).  Thus, the RO in 1972 would have noted on the rating 
decision sheet that the disorder being denied service 
connection was a personality disorder.  Instead, it noted 
that the disorder being denied was a depressive neurosis.  
The veteran also argues that the adjudicators should have 
viewed the disorder as a psychosis rather than a neurosis 
because the VAH summary indicated that the veteran 
experienced such symptoms as auditory hallucinations and 
ideas of reference.  However, although the veteran provided a 
history of having experienced these symptoms, he denied such 
symptoms during the hospitalization and the diagnosis 
rendered was depressive neurosis.  Thus, in arguing that the 
adjudicators erred in accepting the diagnosis rendered in the 
medical evidence, in effect, the veteran argues, not that the 
adjudicators were in error but that VA physicians erred in 
rendering a diagnosis; he argues not that the correct facts, 
as they were known at the time, were not before the 
adjudicators but that the facts themselves before the 
adjudicators were wrong.  However, to demonstrate CUE in a 
prior final decision, the appellant must show that the 
adjudicators erred in rendering the decision, not that 
physicians erred in rendering a diagnosis.  Even if, at a 
later date, a diagnosis were shown to have been made in 
error, it would not have been error at the earlier time for 
adjudicators to have relied on a physician's assessment at 
that time.  Therefore, there was no error in the August 1972 
rating decision involving a mischaracterization of the 
veteran's diagnosis, and since there was no error at all, 
there cannot now be CUE. 

In addition, the veteran argues that the RO erred in not 
obtaining additional evidence, in particular a VA report from 
the Allen Park facility which was referred to in the March 
1972 summary from Battle Creek.  However, as noted above, a 
breach of a duty to assist cannot constitute CUE.  CUE is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact, and an incomplete record, 
factually correct in all other respects, is not CUE.   
Caffrey, 6 Vet. App. at 383.  The veteran argues that VA had 
a duty "separate" from the duty to assist under which the 
RO should have gotten these records in 1972, but he does not 
state what duty this was or what regulation provided for it. 

Concerning 38 C.F.R. §§ 4.125, 4.126 and 4.131, the veteran 
contends that VA adjudicators failed to consider these 
regulations when evaluating the his mental disorder.  
However, as noted above, the veteran is, in essence, alleging 
a disagreement with what the facts were, as shown by the 
medical report of record, or with how the facts were weighed 
in the August 1972 decision.  For example, the August 1972 
adjudicators assigned more probative value to the March 1972 
physician's diagnosis, which was based on history, testing, 
and examination and observation, than it did to the veteran's 
lay history of symptoms.  Accordingly, this weighing of the 
facts does not amount to CUE in the August 1972 rating 
decision.  See Eddy, 9 Vet. App. 52.

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the 
August 1972 rating decision.  There is no indication that the 
RO did not properly consider all evidence before it in August 
1972 or that it failed to correctly apply the appropriate 
laws and regulations to the veteran's claim.  Therefore, the 
veteran has not demonstrated CUE, and his claim for revision 
of the August 1972 rating decision must be denied.

	B.  April 1977 Rating Decision

In addition to the evidence discussed above, the April 1977 
adjudicators considered an October 1974 hospitalization 
record, a July 1975 hospitalization record, a November 1976 
VA examination and a December 1976 private medical opinion.  
At the November 1976 VA examination, the examiner noted the 
veteran's complaints of depression and his hospital admission 
in March 1972.  However, after discharge, the veteran did not 
receive any medication or return to any outpatient clinic.  
The examiner did note that the veteran was hospitalized in 
May 1976 following an incident where he became violent.  The 
veteran reported that his depression would come and go and 
that he was not depressed at the time of the examination.  
The veteran reported hearing voices, but was evasive in 
talking about this.  The veteran was diagnosed with latent 
schizophrenia with some depressive features.  The RO again 
denied the veteran's claim, concluding that a mental 
disorder, now diagnosed as latent schizophrenia with some 
depressive features, was not shown in service or within one 
year following discharge from service.  

Based on the foregoing, the Board finds that the April 1977 
rating decision was supported by evidence then of record and 
was consistent with the laws and regulations then in effect.  
Specifically, although it appears that the RO reopened the 
veteran's claim based on a changed diagnosis, the evidence 
submitted subsequent to the August 1972 decision does not 
show that a chronic psychiatric disorder was present during 
service, that a psychotic condition (such as schizophrenia) 
manifested within one year from his release from active duty, 
or that the veteran's psychiatric disorder was etiologically 
related to his active service.  Therefore, the Board 
concludes that the April 1977 rating decision was not clearly 
and unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.105(a) (2008).  

Concerning this decision, the veteran stated that the same 
provisions described above with regard to the August 1972 
rating decision were erroneously disregarded.  However, he 
made no specific arguments regarding the regulations and how 
they were misapplied in April 1977 by the RO.  The Board 
reiterates that in alleging CUE the veteran bears the burden 
of stating with some degree of specificity what the alleged 
error was and how, but for that error, the outcome of the 
decision would have been different.

Moreover, the Board again emphasizes that failure to discuss 
regulations or certain items of evidence does not constitute 
CUE as there is nothing to suggest that, had there been a 
written discussion of such regulations, a different result 
would have ensued.  Crippen, 9 Vet. App. at 421.  Again, the 
absence of citation to the applicable provisions does not 
mean such provisions were not applied.  Id.  at 420 (noting 
that it is generally not a fruitful exercise to speculate 
regarding certain matters in a particular RO decision issued 
prior to February 1, 1990, because before February 1, 1990, 
when 38 U.S.C. § 5104(b) was added to the law to require ROs 
to specify the evidence considered and the reasons for 
disposition such RO decisions routinely lacked such 
specificity).  Thus, while the August 1972 and April 1977 
decisions might not stand up to judicial review regarding 
adequacy of reasons or bases required at present, the 
requirements at present, such as those requiring ROs to 
specify the evidence considered and the reasons for 
disposition, were not in effect in August 1972 or April 1977.  
Therefore, in determining whether the Board's August 1972 or 
April 1977 decisions contained CUE, the Board has considered 
those decisions within the context of their time, and looked 
to the RO decisions and the evidence on which they were 
based.

Furthermore, the Board notes that the veteran has only cited 
the regulations that were in effect at the time of the 1972 
rating decision.  Nonetheless, the Board finds that the 
regulations in effect at the time of the 1977 decision are 
nearly identical to those in effect at the time of the 1972 
rating decision.  Therefore, the Board refers to its 
discussion above as to why the cited regulations do not 
amount to CUE in the April 1977 rating decision.  
Specifically, the veteran stated that, with regard to the 
April 1977 rating decision, the VA disregarded the chronicity 
and continuity provisions.  See 38 C.F.R. §§ 3.303(b) (1977).  
However, the Board reiterates that at the time of that 
decision, the RO was not required to discuss the reasons for 
its decisions nor the evidence and regulations reviewed with 
specificity.  See Crippen v. Brown, 9 Vet. App. 412, 420 
(1996).  The Board again emphasizes that to present a valid 
claim of CUE, the veteran cannot simply request that the 
Board reweigh or reevaluate the evidence.  See id.  
Therefore, the fact that the April 1977 decision does not 
specifically mention this regulation does not amount to CUE. 

In summary, the Board finds that the contentions advanced by 
the veteran and his attorney do not amount to CUE in either 
the August 1972 or April 1977 rating decisions.  Accordingly, 
the veteran's claims must be denied.


ORDER

Entitlement to service connection for a seizure disorder is 
denied. 

The claim for revision of the August 1972 rating decision on 
the grounds of CUE is denied.

The claim for revision of the April 1977 rating decision on 
the grounds of CUE is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


